DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of phase difference detection pixels comprises a switch element connected to the pixel circuit of each of the plurality of phase difference detection pixels and an electric charge-supply source connected to the switch element and output a second electric charge, wherein the switch element is configured to be turned on and turned off by a switch control signal, and wherein the pixel circuit of each of the plurality of phase difference detection pixels is configured to generate a second electrical signal based on the second electric charge.”
Claims 18-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a controller configured to input a first photo-control signal to the first photogate, input a second photo-control signal having a phase difference of 180 degrees from the first photo-control signal to the second photogate, and turn on and turn off the switch element to supply an electric charge to the pixel node.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Min et al. (Patent No. US 9,167,230 B2) discloses the row-decoder is configured to apply a gate signal to the second photo-gate that has a phase difference of 180 degrees with respect to the gate signal that is being currently applied to the other photo-gate.
Kim et al. (Patent No. US 9,621,868 B2) discloses a photo gate controller  generating the first photo gate control signal in phase with the clock signal, and the second photo gate control signal having a 180° phase difference with respect to the clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878